UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6830



JAMES AARON HAYES,

                                             Plaintiff - Appellant,

          versus


FRANKLIN FREEMAN; LYNN PHILLIPS,

                                            Defendants - Appellees,

          and

JAMES B. FRENCH,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-96-436-5-BO)


Submitted:   April 29, 1998                  Decided:   May 13, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Aaron Hayes, Appellant Pro Se. J. Philip Allen, Richard Earl
Slipsky, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Hayes v. Freeman, No. CA-
96-436-5-BO (E.D.N.C. May 23, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2